COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-067-CV
  
  
GREGORY 
L. MANLEY, #546876                                             APPELLANT
  
V.
  
CAPTAIN 
MARY DOE MILLER, OFFICER                                      APPELLEE
JOHN 
DOE DIETZ, OFFICER MARY DOE
SHIELDS, 
J. MONNEYHAM, GRIEVANCE
INVESTIGATOR 
#210/ALLRED UNIT,
GRIEVANCE 
INVESTIGATOR #746, AND
S. 
SCHUMACHER
 
 
----------
 
FROM 
THE 78TH DISTRICT COURT OF WICHITA COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
March 24, 2004, May 3, 2004, and July 12, 2004, we notified appellant, in 
accordance with rule of appellate procedure 42.3(c), that we would dismiss this 
appeal unless the $125 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has 
not paid the $125 filing fee. See Tex. 
R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal. See Tex. R. 
App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 42.1(d), 43.4.
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D: DAUPHINOT, HOLMAN, and GARDNER, JJ. 

DELIVERED: 
August 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order 
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of 
Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).